Per Curiam:

Reeves & Company, a foreign corporation, brought action against C. E. Hamilton to recover the possession of certain machinery under a chattel mortgage, and recovered. The defendant brings this proceeding to reverse the judgment.
The only serious errors assigned are based upon the claim that the plaintiff, by failure to comply with the statutes relating to. foreign corporations doing business in the state, was disqualified to take the chattel mortgage or to maintain the action. The fact that the statute had not been complied with at the time of the execution of the contract does not make the .contract void. (The State v. Book Co., ante, page 1.) Before the commencement of the action, and, indeed, before the taking of the mortgage, the plaintiff had made application to the state charter board under chapter 10 of the Laws of 1898 for authority to do business in the state, which application was taken under consideration by the board. On December 20,1901, plaintiff complied fully with the provisions of chapter 127 of the Laws of 1901, allowing foreign corporations, under certain conditions, to take and enforce liens on real or personal property. The trial was had January 20, 1902. *845Inasmuch as at the time of trial plaintiff’s incapacity had been removed the judgment will not be reversed because the statute had not been fully complied with at the time the action was begun. (The State v. Book Co., supra.)
The judgment is affirmed.